Citation Nr: 1536580	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine (low back disability), to include entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for psychiatric disability claimed as depression, with symptoms of memory loss and insomnia.

3.  Entitlement to service connection for a chronic disorder manifested by sensory loss in the ankles and legs.

4.  Entitlement to a TDIU due to all service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 and from April 1975 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim for an increased initial rating for the low back disability was remanded by the Board in December 2013 for additional development and has now been returned for further appellate action.

The Veteran had been represented by a private attorney in his appeal, but that private attorney filed a motion to withdraw in May 2015 because the Veteran no longer wanted to be represented by him.  He also emailed a cop of his motion to withdraw to the Veteran.  In July 2015, the Board determined that there was good cause for the motion and granted the motion.  The Veteran was provided a copy of the Board's ruling.  The Veteran is presently unrepresented in his appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

While the Board regrets the delay, additional development is needed with regard to the Veteran's claims for an increased initial rating for his service-connected low back disability, to include a total rating based on unemployability.

In December 2013, the Board remanded the Veteran's low back disability claim in order to afford him a VA examination to determine the severity of his disability.  The Board also directed that the VA examiner determine the nature and severity of all neurological impairments of his low back disability, and noted that L5 sensory radiculopathy had been diagnosed during a May 2008 VA peripheral nerves examination.  

While the Veteran was afforded a VA spine examination in July 2014, it is unclear from the evidence whether his low back disability has subsequently gotten worse.  
The July 2014 examination report reflects the Veteran's report of constant back pain and a limited ability to walk only 50 yards, and the examiner's notation that the Veteran walked with a cane, as needed, due to his low back disability.  An August 2014 VA medical record, however, indicates that the Veteran now requires the use of a rolling walker due to leg pains with walking, possibly attributable to his spinal stenosis.  As the medical evidence indicates a possible worsening of the Veteran's low back disability, he must be afforded a new examination in order to determine the current severity of his disability.  

Moreover, the Board finds that the July 2014 VA spine examination report does not adequately address all neurological manifestations of the Veteran's low back disability that have been present during the period of the claim.  During the examination, the Veteran reported experiencing pain down both legs, which the examiner commented did not follow any radicular symptoms.  The examiner attributed the Veteran's lower leg pain to his nonservice-connected peripheral vascular disease due, in part, to the results of a December 2013 VA electromyography (EMG) study.  According to the examiner, the December 2013 EMG was negative for "radiculopathy of peripheral neuropathy" for the right lower extremity.  However, the examiner did not comment as to whether the left lower extremity was also evaluated during the December 2013 EMG, or identify any objective findings to support her conclusion with regard to the Veteran's left leg.  No nerve conduction studies were conducted.  The examiner further commented that the Veteran had no diagnosis or symptoms of lumbar radiculopathy, and in so doing, did not acknowledge the Veteran's 2008 diagnosis of radiculopathy.  Therefore, it is unclear from the medical evidence whether radiculopathy associated with the service-connected back disability has been present during any portion of the period on appeal.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficiencies with the July 2014 VA spine examination report, on remand, another VA examination is required.

Furthermore, a remand is also needed in order to obtain a copy of the Veteran's December 19, 2013, VA EMG/nerve conduction study report.  Although the medical records include a letter to the Veteran from the VA medical center, dated that same month, indicating that the results of the December 2013 EMG were normal, the letter does not indicate whether the EMG evaluated both of the Veteran's lower extremities.  On remand, the RO or the Appeals Management Center (AMC) must take appropriate action to associate a copy of the December 19, 2013, EMG with the evidence of record or otherwise determine that the record is not available.

As for the remaining claims on appeal, the RO denied the claims of service connection for psychiatric disability claimed as depression with symptoms of memory loss and insomnia, and a chronic disorder manifested by loss of sensation in the ankles and legs, and a claim for TDIU due to all of the Veteran's service-connected disabilities in an October 2014 rating decision.  In November 2014, the Veteran filed a notice of disagreement (NOD) as to the denial of these claims.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, the claims must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Issue an SOC to the Veteran concerning the issues of service connection for psychiatric disability claimed as depression with symptoms of memory loss and insomnia, and a chronic disorder manifested by loss of sensation in bilateral ankles and legs, and entitlement to a TDIU due to all service-connected disabilities.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the RO or the AMC must ensure that all indicated development is completed before the case  is returned to the Board.

2.  Undertake all necessary development to obtain all outstanding medical records pertinent to the other claims on appeal, to include a copy of the December 19, 2013, EMG/nerve conduction study.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified 

3.  After completing all necessary record development, afford the Veteran appropriate VA examinations in order to determine the current nature and severity of his service-connected low back disability and all associated neurological impairments present during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  

All indicated evaluations, studies, and tests deemed to be  necessary should be accomplished.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes, to include for rating any associated neurological impairment.  The examiner(s) must comment upon the nature and extent of ALL neurological impairments associated with the low back disability that have been present during the period of the claim, to include the 2008 diagnosis of L5 radiculopathy, and if no longer present, discuss whether the condition has resolved.

The examiner must also provide an opinion concerning the impact of the service-connected back disability and any associated neurological impairment on the Veteran's employability, to include whether they are sufficient by themselves to render him unemployable.

The rationale for all opinions offered must be provided.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.  

5.  Thereafter, the RO or the AMC must readjudicate the claim for an increased rating for a low back disability, to include entitlement to a TDIU due to the disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded the requisite period of time to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






